DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/22/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 5 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawamura et al. (WO 2015/115530 A1) as set forth in the Non-Final Rejection filed 10/21/20 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-4, 6-12, and 15-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawamura et al. (WO 2015/115530 A1) as set forth in the Non-Final Rejection filed 10/21/20 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2015/115530 A1) as set forth in the Non-Final Rejection filled 10/21/20 is NOT withdrawn in view of the Applicant’s amendments.

Examiner’s Note


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawamura et al. (WO 2015/115530 A1).
	Regarding Claims 1-4, 6, 7, 9-12, and 15-20, Kawamura et al. discloses the following organic electroluminescent (EL) device (light-emitting diode): 

    PNG
    media_image1.png
    338
    607
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    145
    334
    media_image2.png
    Greyscale

(page 15) such that X = O, A1 = phenyl, R1 = substituted C6 aryl (substituted phenyl), and R2 = unsubstituted C6 aryl (phenyl) of Formula (Ia) as recited by the Applicant as material comprising the electron-transporting zone ([0016], [0095], [0129]); the zone comprises a substance having high electron-transporting capability including a heteroaromatic compound that can further be included ([0129], [0132]).  Alternatively, the electron-transporting zone comprises the above phosphine oxide compound (as matrix material) which is doped with an electron-donating dopant such as tetrathiafulvalene (TTF) ([0131]).  Kawamura et al. discloses the cathode to comprise an alkali metal such as Li and Cs or an alkaline earth metal such as Mg which can be combined (“a mixture thereof”) with an alloy such as MgAg and AlLi (which comprises a second zero-valent metal or third metal) ([0139]).  
	Notice that the upper half of the cathode can be defined as a “second cathode electrode layer” (comprising the alloy MgAg or AlLi); the lower half of the cathode in combination with the upper third of the electron-transporting zone (which directly contacts it) can be defined as a “first cathode electrode layer.”  This would result in the composition of the first cathode electrode layer to be different from the composition of the second cathode electrode layer.  Furthermore, the lower half of the electron-

	Regarding Claim 8, Kawamura et al. discloses another embodiment:

    PNG
    media_image3.png
    188
    348
    media_image3.png
    Greyscale

(page 35) such that X = O, A1 = Formula (III) (with n = 0, m = 1, o = 1, Ar1 = unsubstituted C6 arylene (phenylene), and R4 = substituted C17 aryl (where substituent = C1 alkyl (methyl) group)), and R1-2 = unsubstituted C6 aryl (phenyl) of Formula (Ia) as recited by the Applicant.  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2015/115530 A1).
	Kawamura et al. discloses the organic electroluminescent (EL) device (light-emitting diode) of Claim 2 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection.  Kawamura et al. discloses its inventive phosphine oxide compounds to be of the following form:

    PNG
    media_image4.png
    115
    284
    media_image4.png
    Greyscale

([0031]) where X = O, S, or Se ([0032]), n = 1-3 ([0036]), L1 = arylene group ([0038], and Ar3 = aromatic or heteroaromatic condensed hydrocarbon group ([0035]).  Kawamura et al. discloses the following embodiment:

    PNG
    media_image2.png
    145
    334
    media_image2.png
    Greyscale

(page 15).  However, Kawamura et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify the above compound such that it correspond to compound (VI) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the pyrenyl group (from a para to a meta position . 

Response to Arguments
12.	Applicant’s arguments on pages 13-18 with respect to the deficiencies of the previously cited prior art have been considered but are moot because the new ground of rejection as set forth above.  Notice particularly that the layers contained in the organic electroluminescent (EL) device can be redefined due to the rather broad scope of the term “(cathode electrode) layer” to read on the Applicant’s invention, which has been amended such that the composition of the first cathode electrode layer differs from that of the composition of the second cathode electrode layer.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786